Citation Nr: 1710033	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a broken left arm.

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness (claimed as sleep apnea).

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for nose bleeds, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic cough, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to an initial evaluation in excess of 10 percent for chronic skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991, including service in the Southwest Asia theater of operations from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2014 decision, the Board denied service connection for bilateral hearing loss, granted service connection for tinnitus, and remanded the above claims for further development.  The case has since been returned to the Board for appellate review.

Regarding the increased evaluation claim for the chronic skin rash, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board denying an increased evaluation for a skin disability under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has appealed the Court's decision to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted VA's motion to stay in part.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA and private treatment records, as detailed in the directives below.

Regarding the left knee claim, the Veteran was provided an additional VA examination in February 2015 in response to the Board's prior remand to address the complete history of the development of the left knee problems (a consideration that was not fully addressed in the November 2009 VA examination report).  The February 2015 VA examiner determined that it was less than likely that the Veteran's current left knee disorder, to include osteoarthritis, recurrent pain, stiffness, swelling, and popping, was incurred in his military service, to include the documented in-service ligament strains.  In so finding, the examiner discussed the relevant evidence and determined that the most likely etiology of the current left knee degenerative joint disease and pain was related to post-service circumstances.  Although the examiner addressed questions related to the current left knee problems, some medical questions remain, as detailed in the directives below.  Therefore, clarification is required to ensure compliance with the prior remand.

Finally, the Board notes that, because action on the claim for an increased evaluation for the service-connected skin disability has been stayed, it is not addressed in the remand directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed residuals of a broken left arm, right and left knee disorders, sleep disorder, chronic fatigue syndrome, nose bleeds, chronic cough, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional treatment records from the Collom and Carney Clinic.  See, e.g., January 2012 VA treatment record (noting that Veteran continues to have a private primary care provider at the facility).

The AOJ should also secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for the February 2012 brain CT scan, September 2013 sleep study, October 2013 sleep note, and December 2014 primary care note cited in the February 2015 VA examination reports and medical opinion.  See also February 2015 supplemental statement of the case (noting electronic review of VA treatment records).

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the February 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left knee disorder may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the March 2009 VA Gulf War registry examination, November 2009 VA examination, and February 2015 VA examination (includes findings from the September 2010 VA MRI report).

The examiner is asked to clarify whether the findings in the September 2010 VA MRI report of a suspect tear in the body and posterior horn of the medial meniscus and probable ganglion formation at the proximal tibiofibular alignment are related to the diagnosed degenerative joint disease of the left knee (i.e., whether either finding is a manifestation of the degenerative joint disease, as opposed to a separate disease process).

If the examiner determines that either finding is separate from the Veteran's left knee degenerative joint disease, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the documented left knee complaints in 1990 and 1991.

If the examiner determines that these findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion for the remaining claims.

4.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
	

